Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed June 23, 2020 is a reissue applications of 15/334,361 (U.S. Patent No. 10,015,338, issued July 3, 2018).

Claims 1-8 were initially pending in the application.  Claims 9-19 were newly added in a preliminary amendment filed on June 23, 2020.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,015,338 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.



Content of Reissue Applications
As required by 37 CFR 1.173(c), the applicant must provide support for any claim amendments.
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
The citations provided are quite general and all of the citations are matched by claim numbers only.  Examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation separately to avoid the same error in the future.  Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to provide proper citation and explanation for all previously amended/added limitations that remain in claims and any future amended/added limitations will result in the response being deemed as noncompliant.


Reissue Declaration
The reissue declaration submitted on 6/23/2020 has been considered by the examiner and is proper.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 251
Claims 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 with the addition of independent claims 9, 13, and 14 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/334,361 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on February 9, 2018.  Applicant made the following amendments (using claim 2 for reference) to overcome the rejection in view of the prior art:

    PNG
    media_image1.png
    363
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    181
    570
    media_image3.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references: 

    PNG
    media_image4.png
    127
    580
    media_image4.png
    Greyscale

(page 6, Applicant’s Arguments/Remarks 
filed February 9, 2018 in application 15/334,361)

Thus, at least the following limitations found in patent claim 1 that correspond to the arguments and amendments made during prosecution which state “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations requiring “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection.  Such an omission in a reissue claim, even if it includes other limitations making the reissue is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 9, 11-13, 15, 16, 18, and 19 completely omit the language of claims 1-8 requiring “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 9, 11-13, 15, 16, 18, and 19 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....
The claim language below does not use the language “means” or “step”, however the language appears to consist of generic placeholders:
a transport section configured to	(column 5, lines 31-50)
a reading section configured to	(column 6, lines 7-26)
an output controller configured to	(column 9, lines 35-49)
a multi-sheet feed detection section configured to	(column 7, lines 33-57)
an instruction section configured to		(column 4, lines 54-67)
a placement detection section configured to		(column 7, lines 10-32)
a transport detection section configured to		(column 8, lines 4-19)
However, after further analysis of the specification the terms all have a specific structural meaning (see citations above) and do not constitute generic placeholders/nonce terms.  Thus, these limitations do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-8 are allowed.
Regarding independent claim 1, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (MPEP 706.04).  In the instant case, the Examiner agrees with the previous examiner’s prior allowance of the claims in the Notice of Allowance mailed March 8, 2018 in application 15/334,361.  Additionally, the examiner notes that the prior art of record specifically fails to properly disclose, “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” of claim 1 in combination with the other features of the claim.  
For similar reasons, claims 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992